DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/6/2020 has been entered.
Claims 1-5, 7-11, and 13--22 are pending. 13-20 are withdrawn.
Previous rejections under 35 USC 103 are maintained. 
Response to Arguments
Applicant's arguments filed 11/6/2020 have been fully considered but they are not persuasive. 
Applicant first argues the art fails to tech operating the oxidation step under subcritical conditions. In response, this is not a claimed limitation. The claims fail to specify subcritical or otherwise, and the specification teaches operating under subcritical or supercritical conditions (par. 0051 of published application). Choi ‘266 teaches operating at or exceeding the critical conditions.
Applicant argues the art fails to teach the claimed molar oxygen to carbon ratio 0.0007-0.05. The operating conditions include 2:1 – 200: 1 oxygen to petroleum feed (0038). The petroleum feed is a heavy oil and may have an API of about 21-24 (egs Table 1). When converted to molar ratio of oxygen to carbon, it is expected to fall within an overlapping range. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-12, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2016/0272901) in view of Choi US 2011/0147266.
claims 1, 2, 3, 5, 7, 8, 9, 10, Choi teaches a method of upgrading a petroleum feedstock using supercritical water (title).The method includes the following steps:
heating and pressurizing the petroleum feedstock using a heating device (i.e. by heater)  and pressurizing device (0009; 0020; 0022), the feed may also be pumped (0020), which a known method for increasing pressure;
heating and pressurizing a supercritical water stream (0021), heating exchanger and pump are common heating and pressurizing devices;
mixing the hot petroleum stream with the supercritical water stream to produce a mixed feed (0023);
introducing the water and petroleum mixed feed to a supercritical water upgrading unit (0024) and operating the supercritical water upgrading unit allowing conversion reactions to occur in the supercritical water reactor (0026-0027) to produce a modified stream having a product gas stream, a product oil stream, i.e. upgraded product relative to the heavy oil feed, and a used water stream (0038; 0043);
reducing a temperature of the modified stream in a cooling device to produce a cooled stream (0042), i.e. introducing and reducing temperature in a cooler;
reducing the pressurizing in the depressurizing device to produce a discharged stream (0043);
separating the discharged stream in the gas-liquid separator to produce a product gas stream and a liquid phase stream (0043); and
separating the liquid phase stream in the oil-water separator to produce the product oil stream and the used water stream (0043).
Choi is silent regarding introducing a heavy oil feed, a water feed, and an oxidant feed to a partial oxidation unit and processing the feeds to produce a liquid oxidation product comprising oxygenates prior to upgrading in the supercritical water unit.

combining the heated heavy oil stream with the heated water feed stream in the mixing zone to form the heavy oil/water mixture and allowing the heavy oil/water mixture to become well mixed;
introducing the heavy oil/water mixture in the presence of the oxidant stream into the reaction zone;
subjecting the mixture to operating conditions;
removing from the reaction zone and cooled and depressurized to form the cooled upgraded-mixture prior to separating the cooled upgraded-mixture into a gas stream and a liquid stream
separating into the upgraded oil stream and the recovered water.
It would have been obvious to use pumps to combine streams and achieve the desired reaction conditions.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to subject a heavy oil feedstock to a upgrading by partial oxidation as taught in Choi ‘266 followed by SCW upgrading in Choi because both teach upgrading the same   heavy oil in the process of Choi in series to further upgrade the heavy oil using a series of known upgrading reactions. 
With respect to claim 4, the heavy oil treated in the processes of Choi (0019) and US 20110147266 includes petroleum origin oils with high boiling points such as residues, crude oils, residues, processed streams, and bitumen sands other shale or sand oils.
With respect to claims 11 and 12, Choi teaches wherein the volumetric flow ratio of petroleum feedstock 102 and water feed 104 can be between about 1:10 and 10:1, which encompasses the claimed range (0022) and wherein the supercritical water reactor temperature can be maintained between about 380 to 550ºC (0025), which encompasses the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. MPEP 2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI M DOYLE/Examiner, Art Unit 1771